Affirmed and Opinion Filed January 8, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00089-CR

                             JAY SANDON COOPER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-2-1391

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Brown
                               Opinion by Chief Justice Wright
       A jury found Jay Sandon Cooper guilty of driving while intoxicated and assessed

punishment at thirty’ days confinement in jail and a $2,000 fine. The trial court sentenced

appellant in accordance with the jury’s verdict. Appellant filed a notice of appeal, and he

thereafter chose to represent himself on appeal. The reporter’s record was filed on May 7, 2014.

The clerk’s record was filed on May 13, 2014. On July 16, 2014, we ordered appellant to file his

brief within thirty days. A supplemental clerk’s record was filed on September 11, 2014, and on

September 12, 2014, we ordered appellant to file his brief by October 3, 2014. On September

16, 2014, appellant filed a letter designating additional items for the clerk’s record. On October

14, 2014, we received a supplemental clerk’s record with a letter from the Grayson County Clerk

stating that the items requested were included in the September 11, 2014 supplemental clerk’s
record, except for the documents for in camera inspection and the Bond Information were not

filed as of record. On November 13, 2014, this Court ordered appellant to file his brief by

December 1, 2014. We warned that failure to do so would result in submission, without further

notice, of the appeal without briefs. See Lott v. State, 874 S.W.2d 687, 87–88 (Tex. Crim. App.

1994); see also TEX. R. APP. P. 38.8(b)(4). Appellant neither filed a brief nor responded to the

Court’s order. Accordingly, the appeal is submitted without briefs.

       Absent briefs, no issues are before us. Finding no fundamental error, we affirm the trial

court’s judgment.



                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140089F.U05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAY SANDON COOPER, Appellant                       On Appeal from the County Court at Law
                                                   No. 2, Grayson County, Texas
No. 05-14-00089-CR        V.                       Trial Court Cause No. 2011-2-1391.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered January 8, 2015.




                                             –3–